Citation Nr: 1228898	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a low back disorder, including as secondary to a right ankle disorder.

3. Entitlement to service connection for a low sperm count disorder, including as a result of exposure to radiation.

4. Entitlement to service connection for a sigmoid colon polyp including as a result of exposure to radiation.

5. Entitlement to service connection for squamous cell carcinoma of the left helix, basal cell carcinoma of the forehead and chest, including as a result of exposure to radiation.

6. Entitlement to service connection for thyroid cancer as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.               The Board previously remanded this case in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Previously, the Board remanded this case in January 2012 for the Veteran to be afforded the opportunity to attend a Travel Board hearing located at the RO. Available records indicate that such hearing was scheduled for July 2012. 

However, approximately two weeks prior to the scheduled hearing date, the Veteran indicated in written correspondence that he requested rescheduling of the hearing, stating that he already had an appointment with a physician on that date. He further clarified that he generally required a later time in the day for the hearing, due to medical reasons and the distance he lived from the RO. 

Taking the Veteran's stated medical concerns into account, and affording him every consideration available within reasonable scheduling practices, the Board deems that good cause has been shown upon which to reschedule the Veteran's hearing. See 38 C.F.R. § 20.704(c) (2011). Hence, the case must again be remanded for a rescheduled Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. (Note: Please attempt to schedule the Veteran for an available time period in the afternoon, rather than morning, based on his most recent hearing request.)  Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


